Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-5, 7-13, 15-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including 
(Claim 1) A high-voltage plug connection part for a high-voltage plug connector, which can be coupled to at least one high-voltage line, of a high-voltage electrical system of a motor vehicle, wherein the high-voltage plug connection part has at least one integrated temperature sensor, which is designed to detect a sensor signal that characterizes a temperature of the at least one high-voltage line, and to provide the detected sensor signal to an analysis device in order to monitor the temperature of the at least one high-voltage line, wherein the at least one integrated temperature sensor is arranged so as to abut on at least one contact element of the high-voltage plug connection part, wherein the analysis device is integrated in at least one high-voltage component for analyzing the detected sensor signal.

(Claim 18) Claim 18 is allowable due to incorporating all of the allowable subject matter of claim 19.
(Claim 20) A motor vehicle comprising a high-voltage electrical system including a high-voltage plug connector having at least one high-voltage plug connection part for the high-voltage plug connector, which can be coupled to at least one high-voltage line, of the high-voltage electrical system of the motor vehicle, wherein the high-voltage plug connection part has at least one integrated temperature sensor, which is designed to detect a sensor signal that characterizes a temperature of the at least one high- voltage line, and to provide the detected sensor signal to an analysis device in order to monitor the temperature of the at least one high-voltage line, the high-voltage electrical system including at least one high-voltage component and the at least one high-voltage line, wherein the at least one high-voltage component and the at least one high-voltage line are electrically connected via the high-voltage plug connector having the at least one high- voltage plug connection part, and wherein the at least one integrated temperature sensor is arranged so as to abut on at least one contact element of the high-voltage plug connection part, Page 6 of 9Application No. 16/836,043 Attorney Docket No. 080437.PD082US wherein the analysis device is integrated in the at least one high-voltage component for analyzing the detected sensor signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        08/29/2022